Pee. Curiam.
A certiorari was allowed in this case to review the findings • of Judge Delaney in the Court of Common Pleas of Passaic county. He reversed the findings of the deputy compensation commissioner. This is a workman’s compensation « *952case. The basis of Judge Delaney’s decision is, the petitioner was injured on March 24th, 1922, in the course and scope of his employment, by being struck by the handle of a wheelbarrow, but there is no proof of a traumatic hernia. The proof failed to indicate anjr puncturing or tearing oi the abdomen wall or any prostration, both of which facts are required to be present under the statute. Pamph. L. 1919, p. 204, ¶ 11 (x). This statute was re-enacted in 1923. Pamph. L. 1923, p. 104, ¶ 11 (x). We think the findings of Judge Delaney are correct. There is a failure of proof to bring the case within the terms of the statute. The writ of certiorari is therefore dismissed, and the judgment of the Court of Common Pleas of Passaic county affirmed.